 
 
 
EXHIBITS


EXHIBIT 10.2
AMENDATORY AGREEMENT


AMENDATORY AGREEMENT dated May 7, 2012, by and between NATIONAL PENN BANK, a
national banking association ("Employer"); and DONALD P. WORTHINGTON
("Employee").


BACKGROUND


1.           Employee is presently employed as an executive officer of Employer,
pursuant to an employment agreement with Employer dated September 24, 2002, as
amended November 18, 2009 (the “Employment Agreement”), which amended and
incorporates by reference an employment agreement dated July 1, 2001 (the
“Original Employment Agreement”).


2.           Employer and Employee desire to amend various sections of the
Employment Agreement as set forth herein.
 
 
AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises contained herein, and
each intending to be legally bound, Employer and Employee agree as follows:


1.           Background.  The matters set forth in the "Background" section of
this Amendatory Agreement are incorporated by reference herein.


2.           Amendment to Term of Agreement Provision.  Section 8 of the
Employment Agreement is hereby amended to read in its entirety as follows:


“8.  Effective March 24, 2012, the term of this Agreement is extended by adding
one year
so that the term shall end on March 24, 2013.”


3.           Amendment to Severance Provision.  Section 7.A. of the Original
Employment Agreement is hereby deleted and replaced in its entirety by the
following:


“7.A.  Termination Without Cause.  Employer may terminate Employee’s
employment at any time without cause (as defined in Section 8 hereof).  In such
event, the Employer
shall continue to pay the Employee his base salary through March 24, 2013.”


4.           Ratification.  As amended hereby, the Employment Agreement is
hereby ratified, confirmed and approved in all respects.


5.           Governing Law.  This Amendatory Agreement shall be governed by and
construed in accordance with the domestic internal law of the Commonwealth of
Pennsylvania.


IN WITNESS WHEREOF, the parties hereto have executed this Amendatory Agreement
as of the date first above written.





 
NATIONAL PENN BANK
       
Attest:  /s/ H. Anderson Ellsworth
By:   /s/ Scott V. Fainor
H. Anderson Ellsworth
Scott V. Fainor
Secretary
President & CEO
       
Witness:    /s/ Wendy S. Sharetts
/s/ Donald P. Worthington
 
Donald P. Worthington

 
 
 
 
57

--------------------------------------------------------------------------------